UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-3950 FORD MOTOR COMPANY (Exact name of registrant as specified in its charter) Delaware 38-0549190 (State of Incorporation) (IRS Employer Identification No.) One American Road, Dearborn, Michigan (Address of principal executive offices) (Zip Code) (313) 322-3000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.Large accelerated filer RAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of July 30, 2010, the registrant had outstanding 3,368,467,152shares of Common Stock and 70,852,076shares of Class B Stock. Exhibit index located on page number 87. PART I. FINANCIAL INFORMATION ITEM 1.Financial Statements. FORD MOTOR COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS For the Periods Ended June 30, 2010 and 2009 (in millions, except per share amounts) Second Quarter First Half (unaudited) (unaudited) Sales and revenues Automotive sales $ Financial Services revenues Total sales and revenues Costs and expenses Automotive cost of sales Selling, administrative and other expenses Interest expense Financial Services provision for credit and insurance losses ) ) Total costs and expenses Automotive interest income and other non-operating income/(expense), net (Note 10) 59 Financial Services other income/(loss), net (Note 10) 67 Equity in net income/(loss) of affiliated companies 47 Income/(Loss) before income taxes Provision for/(Benefit from) income taxes ) ) Income/(Loss) from continuing operations Income/(Loss) from discontinued operations — 5 — 5 Net income/(loss) Less: Income/(Loss) attributable to noncontrolling interests (3
